Title: To Benjamin Franklin from Francis Hopkinson, 24 May 1784
From: Hopkinson, Francis
To: Franklin, Benjamin



Dear Friend.
Philada. 24th. May 1784—

I cannot suffer so good an Opportunity to pass without renewing my Assurances of the Love & Respect I have for you— mine & my Father’s steady Friend. It is indeed long since I have written to you, & much longer since I have received a Letter from you— Your more serious & important Avocations are doubtless the Occasion of both— I am unwilling to intrude upon your Time, & you are too much engaged in the embarassing & vexatious Duties of a public Station & political Character to amuse yourself with Letters of mere Friendship & private Concern.

I have long look’d for the additional Volumes of the new french Encyclodpædia— You have forwarded 3 Viz the first Vols. of Jurisprudence, Natural History & Mechanics; but I am told, there are several more published— I requested in my last that you would tell me in what Manner I should pay my Subscription to this Work; informing that it would be more easy for me to pay in Portions as the Work proceeded than it might be to furnish the full Amount at once.
I have industriously applied myself to raise from a State of Lethargy, our philosophical Society, in this I have been assisted by the steady Abilities of Mr. Rittenhouse & the sanguine Vivacity of Mr. Vaughan (whom you know)— To this End I delivered a Speach to the Society last Winter—the purport of which was to rouse their Attention to the Objects of their Institution, & to encourage a Pursuit of experimental Philosophy, by removing what I believe to be a great Obstacle, especially in this Country vizt: an Idea that none but Men of profound Learning & scholastic Education ought to meddle with Pursuits of this kind—& this I did by asserting that many of the most important Discoveries had been made by Men who had not liberal Educations, but were led to the Discovery of Truth

by a careful Attention to Facts, & a steady Investigation of the Phœnomena of Nature— I asserted that the Book of nature was the Book of Knowledge; that it was open to all—that it was not written in Latin, Greek or Hebrew—but in a Language intelligible to every one who would take the Pains to read & observe—&a &a. This gave Offence to some of the learned Faculty, who think it impossible to attain Wisdom but by Means of Grammar Rules, a System of Logic & the whole visionary Fabric of Metaphysics— I, perhaps, carried my Doctrine a little to far; but it was with a View to encourage those who had not the means of a learned Education, to become useful by experimental Enquiries.— I would send you a Copy of this Speach, if I thought it worth your Attention— It had, however, some good Effect.—
I have long thought that a great Reform is wanting in the Education of Youth— Too much of the ancient Superstitions of the Schools remain— A great deal of precious Time is spent in forcing upon young Minds logical & metaphysical Subtleties—which can never afterwards be applied to any possible Use in Life—whilst the practical Branches of Knowledge, are either slightly glanced over, or totally neglected— Even the learned Languages are, in my Opinion, taught by a wrong Method— The Grammar should be the last Book put into the Learner’s Hands— No Language is built upon it’s Grammar, but the Grammar is deduced from the Language— Elegance of Style in speaking or Writing can never be acquired by Rules— Conversing with Men of a polish’d Conversation & reading Books of approved Composition will insensibly lead the Ear & the Eye to an accurate Judgment of Propriety of Diction, & the Scholar will with great Facility acquire a Taste for Elegance, which no System of Rudiments can ever inculcate— More of our Knowledge is acquired by Habit than we are aware of— We attribute too much to the Understanding— As to the Translation of Latin Words into English a Vocabulary or Dictionary is

the only possible Resource: but the due Arrangement of these Words so as to make them elegantly expressive, this is more easily attained by the Ear than by any other Method— After the Scholar has made himself well acquainted with the Use of Latin Words, that is, can tell the English of any Latin Word that occurs, I would wish that the Teacher, not a common School-Master, but a Gentleman of refined Taste should continually read to him out of the most approved Authors, & cause the Pupil to make little Essays of his own.— My Objection to Grammar is that it’s Rules are not founded in Nature— In a living Language they are ever fluctuating— General Custom makes Propriety—& even in Languages called dead & therefore fixed, the Rules of Grammar are necessarily encumber’d with so many Exceptions, that in many Instances it is immaterial whether we take the Exceptions to the Rule or the Rule itself for the Standard. But the learning a Language by means of a Grammar is not only insufficient to inculcate it’s Force & it’s Elegancies; but is a Bar to the Acquirement— We seldom see common School-masters, those Haberdashers of Moods & Tenses, possess’d of the least Feeling or Taste for the Authors they teach, much less are they able to write with Urbanity in the Language they profess— What would Virgil think could he hear his beautiful Poem fritter’d into it’s grammatical component Parts in one of our Schools:— How would Horace swear to hear one of his Odes parsed (as it is called) by Mood & Tense— All the Spirit of Elegance must evapourate under such an Operation— But I have inadvertently fallen upon a Subject that would require long Discussion & Argument to set in a proper Light— Let us leave it—
I enclose for your Amusement a pettit Piece which I published with a View of having our Streets better attended to— They had been much neglected since the War, & of Course became shamefully dirty— My Performance fully answer’d my

Intention, & above 100 Scavengers were employed in two or three days after it’s Appearance—& our Streets are now kept tolerably clean— I will also (if I can get it) enclose another Squib in which I have endeavoured to ridicule false Learning—but no great Effect is to [be] expected from it, as rooted Prejudices are not so easily shaken.
We have been diverting ourselves with raising Paper Balloons by Means of burnt Straw to the great Astonishment of the Populace— This Discovery, like Electricity, Magnetism & many other important Phænomena, serve for Amusement at first— It’s Uses & Applications will hereafter unfold themselves. There may be many mechanical Means of giving the Balloon a progressive Motion, other than what the current of Wind would give it— Perhaps this is as simple as any—let the Balloon be constructed of an oblong Form, something like the Body of a Fish, or a Bird, or a Wherry—& let there be a large & light Wheel in the Stern, vertically mounted— This Wheel should consist of several Vanes or Fans of Canvas, whose Plains should be considerably inclined with respect to the Plain of it’s Motion, exactly like the Wheel of a Smoak-Jack— If the navigator turns this wheel swiftly round, by means of a Winch, there is no Doubt but it would (in a Calm at least) give the Machine a progressive Motion, upon the same Principle that a Boat is scull’d thro’ the Water— But my Paper is almost out—& perhaps your Patience— If you can spare Time, let me know that I live in your Remembrance— Any philosophical Communications will highly gratify me—& be thankfully received by our Society, who expect their President will now & then favour them with his Notice.
Are we to hope that you will revisit your native Country or not?—that Country for which you have done & suffered so much— Whilst there is any Virtue left in America the Names Franklin & Washington will be held in the highest Esteem.—

Adieu & be assured there is no one loves you more than Your faithful & affectionate

Fras. Hopkinson
Dr. Franklin

